Citation Nr: 0706585	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for mild restrictive 
disease, claimed as dry cough and pulmonary disturbance due 
to asbestos exposure.

3. Entitlement to service connection for lumbar degenerative 
disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which denied service connection 
for high cholesterol, a lumbar spine disorder, and a 
respiratory disorder claimed as due to asbestos exposure.

The issues of entitlement to service connection for a lumbar 
spine disorder and respiratory disorder claimed as due to 
asbestos exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The veteran's elevated cholesterol (hyperlipidemia) is 
not a disability for VA compensation purposes.


CONCLUSION OF LAW

Elevated cholesterol incurred is not a disease entity for 
purposes of VA compensation . 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp.2005); 38 C.F.R. § 3.303 (2006), 61 Fed Reg. 
20440, 20445 (May 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  Prior 
to the RO's initial rating decision that was issued in April 
2003, the RO issued a VCAA letter dated in July 2002, which 
informed the veteran of what evidence, if any, was necessary 
to establish his claim of entitlement to service connection 
for high cholesterol, in pertinent part.  The VCAA letter 
indicated which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The RO obtained the 
veteran's service records and associated them with his claims 
file.  The letters also requested the veteran submit any 
medical evidence that would assist in substantiating his 
claim for entitlement.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  In a statement received at the RO in September 
2004, the veteran withdrew his request for an RO hearing that 
was scheduled to be held that month.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate his service connection claim for high 
cholesterol.  The Board is also unaware of any such evidence.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran was provided 
Dingess notification in a July 2006 letter.  

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

The Court has held that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  VA has noted in public documents that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  VA statutes specifically provide that 
service connection may be granted for a "disability" 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110.

In this case, the Board notes the facts are not in dispute 
and that the medical evidence of record includes findings of 
hyperlipidemia and hypertriglyceridemia.  The Board notes, 
however, that hyperlipidemia is not a disability for VA 
compensation purposes.  Nor is there any evidence of a 
chronic disability having been incurred as a result of 
service.  The Court has held that, in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the Board finds 
entitlement to service connection for hyperlipidemia must be 
denied as a matter of law.


ORDER

Entitlement to service connection for high cholesterol is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

Subsequent to the issuance of a statement of the case (SOC) 
in June 2004, additional evidence was received and associated 
with the veteran's claims folder.  The evidence includes a 
statement from a private physician, a lay statement, and VA 
medical evidence in support of the veteran's service 
connection claim for a low back disorder and a respiratory 
disorder, claimed as due to asbestos exposure.  The Board 
notes that this new evidence was received in correspondence 
dated in September 2006.  Prior to this, the RO received 
medical evidence in correspondence dated in September 2005.  
However, in each instance, the veteran did not submit a 
waiver of initial RO review with this evidence, and a 
supplemental statement of the case was not issued by the RO.

Further, it appears that the veteran receives ongoing 
treatment for his low back and respiratory disorders.  On 
remand, the AMC/RO should ascertain whether there are other 
outstanding treatment records and obtain any available 
records.  

Also, with regard to the veteran's service connection claim 
for a respiratory disorder claimed as due to asbestos 
exposure, the Board finds that additional development is 
necessary.  In this case, the veteran's service personnel 
records verify service aboard the USS Oriskany from September 
1972 through June 1974.  There is data available which is to 
the effect that asbestos was present on that vessel.  In an 
August 2002 statement, the veteran indicated he was exposed 
to asbestos during this period in living spaces and from his 
work in shipyards and around vehicle brake dust, piping, 
boilers, and other equipment.  There is current medical 
evidence of complaints of dry cough, diagnosed as a variant 
of asthma, as well as evidence of restrictive changes on 
pulmonary function test.  Further, there is post-service 
evidence of occupational exposure from the veteran's 24-year 
employment history as a bore operator at a naval shipyard.  

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the RO, unless this 
procedural right is waived by the veteran or his 
representative.  No waiver has been received in this case.  
When the RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a statement of the case (SOC) or SSOC, it must 
prepare another SSOC reviewing that evidence.  38 C.F.R. § 
19.31(b)(1) (2006); cf. 38 C.F.R. § 20.1304(c).  
Additionally, the Board does not have authority to issue a 
SSOC.  Therefore, the claim on appeal must be remanded in 
order for the AMC/RO to review recently received private and 
VA treatment records and lay statements and to complete any 
additional evidentiary development.  38 C.F.R. § 19.9; VCAA; 
See also, Smith v. Brown, 5 Vet. App. 335 (1993).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  The Board notes that the RO in 
letters dated in March 2006 and July 2006 provided him notice 
of the regulations pertaining to disability ratings and 
effective dates as required under Dingess.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
that have provided treatment for lumbar 
spine and respiratory disorders since 
2005.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with 
the file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.  

2.  If possible, the AMC/RO should 
contact the appropriate agency to 
determine if asbestos was present on the 
USS Oriskany.  Any responses to the 
inquiry should be associated with the 
claims folder.

3.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the etiology of his lung 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is requested to 
note the veteran's history of military 
service as a naval air maintenance 
mechanic, and his post-service occupation 
as a bore operator at a naval shipyard.  
If necessary, he should further question 
the veteran on his social and 
occupational history as it may relate to 
lung disease.

The examiner should render an opinion, 
without resorting to speculation, as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current pulmonary disability 
manifested by a dry cough or pulmonary 
disturbance, is due to or aggravated by 
the veteran's active duty service.  The 
physician should offer an opinion as to 
whether the veteran's pulmonary disorder 
is causally or etiologically related to 
any post-service occupational particulate 
exposure.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The basis for 
the examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.

3.  The AMC/RO should then readjudicate 
the issue of service connection for a 
lumbar spine disorder and a respiratory 
disorder, claimed as due to asbestos 
exposure, on a de novo basis- 
specifically to include consideration of 
all of the evidence of record since the 
June 2004 SOC.  Thereafter, if the 
benefit sought on appeal remains denied, 
the veteran should be furnished a SSOC as 
to the issue of service connection for a 
lumbar spine disorder and respiratory 
disorder.  The veteran should be given an 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


